DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim cancellation
Claims 10, 19 and 21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9, 11-15, 17- 18, 20 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhang et al (US 20030197779).

capturing data of a party (participant’s unnatural eye-gaze, [0029]) at a first location using an array of one or more video cameras and/or one or more sensors; (Fig. 1, cameras 108 including top and/or bottom cameras; producing top image and bottom image in Fig. 2);
determining, for each of the one or more video cameras and/or each of the one or more sensors in the array, the three-dimensional position(s) of one or more features represented in the data captured by the video camera or sensor; (Also in Fig. 2, showing the improper display of eyes as bottom set of eyes appear to looking up to the top camera while the top set looking down to the bottom camera);
defining a virtual camera positioned at a three-dimensional virtual camera position; (Zhang, [0025]: Moreover, the placement of the cameras 108 can be setup to capture different views of the conferees, by mounting the cameras on either lateral side of the display monitor 106 or placing the cameras in other position not necessarily mounted on the monitors, but capable of capturing a frontal view of the conferee. In any event, the video-teleconferencing system produces a virtual video image stream 104 of each conferee that makes it appear as if the videos of each conferee A and B were captured from a camera directly behind the display monitors 106);
transforming the three-dimensional position(s) determined for the feature(s) represented in the data into a common coordinate system (mapping to eye-correction module 202 of Fig. 3) to form a single view of the feature(s) as appearing to have been captured from the virtual camera using the video image data from the one or more video cameras and/or the data from the one or more sensors; (Fig. 3 utilizes “a head position tracking module 302, a stereo point matching module 304, a stereo contour matching module 306 and a view synthesis module 308”; wherein the view synthesis module 308 can be implemented in several ways to synthesize the information from steps 402-408, to produce the virtual image video stream 204. [0030, 0037, 0075]); and 
transmitting and/or storing the video image and/or sensor data of the feature(s) viewed from the perspective of the virtual camera and/or data representative of the transformed three-dimensional position(s) of the feature(s). (Fig. 2, producing synthesized virtual image video stream 204 and be transmitted to communication channel 102, [0037]).

Claim 2. The method as claimed in claim 1, further comprising selecting the feature(s) in the video image and/or sensor data having transformed three-dimensional position(s) in the common coordinate system that are within a particular range of three-dimensional positions. (The eye-gaze correction module 202 receives both images and synthesizes movements, various features and other three dimensional information from both video images to produce a virtual image video stream 204, [0030], contained within the three-dimensional information, [0034]).
Claim 3. The method as claimed in claim 1, wherein a depth component of the three-dimensional position(s) of the feature(s) is determined by triangulating the 
Claim 4. The method as claimed in claim 1, wherein the method comprises calibrating the positions of the video camera(s) and/or sensor(s) in the array of video camera(s) and/or sensor(s). ([0025] two cameras 108, per system, which are vertically mounted on the top and bottom of a display monitor 106…. In other implementations, additional cameras may be used to capture an image of a conferee… by mounting the cameras on either lateral side of the display monitor 106 or placing the cameras in other positions not necessarily mounted on the monitors, but capable of capturing a frontal view of the conferee. In any event, the video-teleconferencing system produces a virtual video image stream 104 of each conferee that makes it appear as if the videos of each conferee A and B were captured from a camera directly behind the display monitors 106).

Claim 6. The method as claimed in claim 1, wherein the method comprises identifying feature(s) in the video image data and/or the other sensor data captured by the array of video camera(s) and/or sensor(s). (eye-gaze and head position being captured by cameras 108, [0007]).
Claim 7. The method as claimed in claim 6, wherein the step of identifying feature(s) in the video image data or other sensor data comprises identifying feature(s) in one or more blocks of the video image data and/or the other sensor data.  (FIG. 11 shows two sets of images: the first set, denoted by 1102, have matching line segments in the correct order and the second set, denoted by 1104, [0073]).
Claim 8. The method as claimed in claim 1, wherein the method comprises identifying participant(s) of the first party in the video image and/or sensor data captured by the array of video camera(s) and/or sensor(s). (See Fig. 1).
Claim 9. The method as claimed in claim 8, wherein the virtual camera is positioned using the participant(s) of the first party identified in the captured video image and/or sensor data and/or the direction in which the participant(s) are looking or facing. (See Fig. 1).

Claim 11. The method as claimed in claim 6, wherein the method comprises comparing one or more identified features or participants in the video image data and/or other sensor data from one of the video camera(s) and/or sensor(s) in the array with one or more identified features or participants in the video image data and/or other sensor data from other(s) of the video camera(s) and/or sensor(s) in the array, and matching the same or similar identified features or participants with each other. (The head pose tracking module 302 then uses the three-dimensional information as a reference and is able to track the head position of the same person by matching current viewed images from cameras 108 against identical points contained within the three-dimensional information, [0034]; During the tracking recovery process, the initial set of landmark points 502-514, are used as templates to find the best match in the current image. When a match with a high confidence value is found, the tracking continues with normal tracking as described with reference to FIG. 7, [0059]).
Claim 12. The method as claimed in claim 11, wherein the method comprises matching the video image data and/or other sensor data from one or more pairs of video camera(s) and/or sensor(s) in the array, (see, [0034 and 0059]).
Claim 13. The method as claimed in claim 11, wherein the method comprises forming (A triangular mesh consisting of approximately 300 triangles per face is generated. FIG. 6 shows a sample geometric version of a face model. Each geometric vertex in the mesh has semantic information, i.e., chin, etc. A personalized face model for each conferee is stored in database 307, prior to being able to conduct a video teleconference, [0041]) (Process 408 includes operation steps 902-906, which generally involve both feature (e.g. point and contour matching and template matching to locate as many matches as possible. During this matching process, reliable 3D information obtained from step 406 is used to reduce the search ranges, [0062]) 

Claim 14. The method as claimed in claim 11, wherein the method comprises using the video image data and/or sensor data from other(s) of the video camera(s) and/or sensor(s) in the array to refine the three-dimensional position(s)of the identified and matched feature(s). (the head-pose tracking module 302 uses a personalized three dimensional model of the conferee stored in a database 307. During an initialization phase, video images of a particular conferee's head and face are captured from different views and three-dimensional information associated with the images is stored in the database 307. The head pose tracking module 302 then uses the three-dimensional information as a reference and is able to track the head position of the same person by matching current viewed images from cameras 108 against identical points contained within the three-dimensional information, [0034]).
Claim 15. The method as claimed in claim 1, the method further comprising defining a plurality of virtual cameras positioned at respective three-dimensional virtual camera positions. (See claim 1 or Figs. 1 and 2).
Claim 17. The method as claimed in claim 1, wherein the single view of the feature(s) is formed such that the face(s) and/or eye(s) and/or body of the participant(s) in the video image and/or data are oriented perpendicularly to the direction to them from  (See Fig. 1 or [0025]:  the video teleconferencing system includes two cameras 108, per system, which are vertically mounted on the top and bottom of a display monitor 106. The cameras 108 capture a stereoscopic view of their respective conferee (A/B). In other implementations, additional cameras may be used to capture an image of a conferee. Moreover, the placement of the cameras 108 can be setup to capture different views of the conferees, by mounting the cameras on either lateral side of the display monitor 106 or placing the cameras in other positions not necessarily mounted on the monitors, but capable of capturing a frontal view of the conferee).
Claim 18. The method as claimed in claim 1, wherein the video image and/or sensor data from the array of video camera(s) and/or sensor(s) of the selected feature(s) are combined by forming a triangulated mesh, point cloud or depth buffer of the feature(s); and wherein the triangulated mesh, point cloud or depth buffer of the selected feature(s) is filled with image and/or sensor data of the selected feature(s) from the video camera(s) and/or sensor(s) in the array. (A triangular mesh consisting of approximately 300 triangles per face is generated. FIG. 6 shows a sample geometric version of a face model. Each geometric vertex in the mesh has semantic information, i.e., chin, etc. A personalized face model for each conferee is stored in database 307, prior to being able to conduct a video teleconference, [0041, 0076]).


Claim 20. The method as claimed in claim 1, wherein the method comprises combining the video image data from the one or more video cameras and/or the data captured by the one or more sensors to form the single view of the feature(s) as appearing to have been captured from the virtual camera (various features and other three dimensional information from both video images to produce a virtual image video stream 204, [0030, 0037]);  and wherein the method comprises averaging the colour data from the one or more video cameras and/or the data captured by the one or more sensors to form the single view of the feature(s) as appearing to have been captured from the virtual camera. (it is essentially using every matched point or line segment to compute the final coloring of single pixel, [0080].  Here examine reads, via Fig. 2, that multiple images, certainly with color apeaprances, being captured by cameras 108 and transmitted to eye correction module 202 to create the final coloring of single pixel.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of Higuchi et al (US 2007/0236498).
	Claim 16, Zhang does not explicitly teach “the method further comprising filling a depth buffer with a transformed depth position of each of the features represented in the video image and/or sensor data”
Higuchi teaches “ [0208]: The depth test is processing for imparting three-dimensional positional information, including a depth position, to vector data forming a graphic object and comparing information pertains to the depth of a background with the depth information pertains to the graphic object to be rendered during rendering operation, thereby controlling whether or not rendering is performed. The depth test is a common feature of the general-purpose graphics LSI. The test enables high-speed processing of an overlap in a graphic object to be rendered, but utilization of the depth test requires a memory area used for ensuring a buffer (a depth buffer) which stores depth information, [0208]; 
Therefore it would have been obvious to the ordinary artisan to modify the teaching of Zhang to include Higuchi’s teaching to explicitly determine whether or not the overlap in the graphic object to be rendered can be processed by utilization of a depth buffer, by means of comparing the memory usage status with a threshold value 
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651